Citation Nr: 1502955	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  11-05 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas O'Shay, Senior Counsel


INTRODUCTION

The appellant had active service from June 1956 to June 1958.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2012, the Veteran testified at a Board videoconference hearing; a transcript of that hearing is of record.  

In October 2012, the Board remanded the claim for further development.  In a February 20, 2013 decision, the Board denied entitlement to a compensable rating for bilateral hearing loss.  The Veteran appealed the February 2013 Board decision to the U.S. Court of Appeals for Veterans Claims (Court), and the Court, in a January 2014 Order, granted a joint motion to remand the case, and vacated the February 2013 Board decision.  The Board thereafter remanded the case in July 2014.  The development requested in the July 2014 remand is now complete, and complies with the remand.  This matter consequently is once again before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014). 


FINDING OF FACT

Throughout the appeal period, the Veteran's hearing acuity at the very worst is shown to manifest a Level II hearing acuity, bilaterally. 





CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The record shows that the Veteran was sent a letter in February 2009 that fully addressed all notice elements and which was sent prior to the rating decision from which this appeal originates.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has obtained all identified VA treatment records, including those added to the electronic record since the February 2013 Board decision.  The Veteran has not identified any additional outstanding evidence and review of the electronic record does not suggest any additional documents to obtain that are pertinent to the present appeal.  

Additionally, the Veteran was afforded VA audiometric examinations in March 2009, November 2012 and August 2014 that evaluated the severity of his bilateral hearing loss.  The August 2014 examination in particular, which was ordered in response to concerns mentioned in the joint motion filed by the parties, included consideration of the functional impact of the Veteran's hearing loss on his daily activities.  In this regard, the joint motion essentially concluded that the November 2012 examiner failed to discuss the functional effects of the hearing loss.  The August 2014 examiner addressed the Veteran's description of how the hearing loss impacts on his daily life, noting that he had a hard time hearing with competing noise present.  The examiner then went into detail as to the effects of the hearing loss, describing the Veteran's difficulties in different environs.  The Board finds that the August 2014 examination responds to the concerns noted in the joint motion, and complies with the July 2014 remand instructions.  The VA examinations, collectively, are adequate, as they provide the pertinent audiometric findings, and in the case of the August 2014 examination also address the functional impact of the hearing loss on daily activities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

During the September 2012 hearing, the Veterans Law Judge explained the issue on appeal and attempted to ask questions designed to indicate evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board notes that in April 2014, after the Board notified the Veteran of the return of the case to the Board from the Court, the Veteran wrote to request the use of the Decision Review Officer (DRO) process in his claim.  The Board points out that he already had the benefit of the process when he timely requested it in 2009.  He is not entitled to a repeat of the process in the same case.  See generally 38 C.F.R. § 3.2600 (2014).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. 

Criteria and Analysis

Service connection for bilateral hearing loss was granted in June 2007, with an assigned noncompensable evaluation.  In the current appeal, the Veteran is seeking an increased (compensable) rating for his service-connected bilateral hearing loss.  The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. §§ 4.85(c) and 4.86.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  A 10 percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is X and XI; where hearing in the better ear is II and hearing in the poorer ear is V to XI; where hearing in the better ear is III and hearing in the poorer ear is IV to VI; or where hearing in the better ear is IV and hearing in the poorer ear IV to V.  38 C.F.R. §  4.85, Table VII, Diagnostic Code 6100.  A 20 percent evaluation is provided where hearing in the better ear is III and hearing in the poorer ear is VII to XI; where hearing in the better ear is IV and hearing in the poorer ear is VI to VII; or where hearing in the better ear is V and hearing in the poorer ear V and VI.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Pertinent case law  provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Turning to the evidence of record, VA treatment records through March 2014 show that the Veteran was retired.  A December 2008 audiology consult noted the Veteran's reports of decreased hearing.  After an evaluation, the audiologist reported that the Veteran's hearing had remained unchanged since 2007.  The Veteran was fitted for hearing aids in January 2009.  In May 2011, he reported that both hearing aids were not working well.  The hearing aids were cleaned, adjusted, and batteries were changed.    

The Veteran underwent a VA audiological examination in March 2009, during which audiometric testing was performed.  His puretone thresholds in the right ear were reported as 25, 45, 55, and 55 decibels at the respective 1000, 2000, 3000, and 4000 Hertz ranges.  In the left ear, puretone thresholds were 35, 55, 70, and 75 decibels at the respective 1000, 2000, 3000 and 4000 Hertz ranges.  The puretone threshold average was 45 in the right ear and 59 in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 90 percent in the left ear.

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI to the results of the March 2009 VA examination yields a numerical category designation of II for the right ear, and III for the left ear.  Entering the category designations for both ears into TABLE VII produces a disability percentage evaluation of 0 percent, under Diagnostic Code 6100.
 
Table VIA is not for application because the examination did not show that the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), or that his puretone threshold was 30 or lower at 1000 Hertz  and 70 or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).

During his Board hearing, the Veteran indicated that his hearing loss had increased in severity since his March 2009 VA examination.  As a result, in October 2012, the Board remanded the claim to afford the Veteran a new VA examination.  

During the resulting November 2012 VA examination, audiometric findings revealed that in the right ear puretone thresholds were 35, 45, 65, and 65 decibels at the respective 1000, 2000, 3000, and 4000 Hertz ranges.  In the left ear, puretone thresholds were 35, 55, 70, and 75 decibels at the respective 1000, 2000, 3000, 4000 Hertz ranges.  The puretone threshold average was 52 in the right ear and 59 in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.  The examiner noted that the bilateral hearing loss impacted the ordinary conditions of daily life, in that the Veteran reported he was hard of hearing.

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI to the results of the November 2012 VA examination yields a numerical category designation of I for the right ear, and II for the left ear.  Entering the category designations for both ears into TABLE VII produces a disability percentage evaluation of 0 percent, under Diagnostic Code 6100.

Again, Table VIA is not for application because the examination did not show that the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), or that his puretone threshold was 30 or lower at 1000 Hertz and 70 or more at 2000 Hertz.  See 38 C.F.R. §§  4.85(c), 4.86(a).

Audiometric testing at the August 2014 VA examination revealed that in the right ear puretone thresholds were 35, 45, 55, and 55 decibels at the respective 1000, 2000, 3000, and 4000 Hertz ranges.  In the left ear, puretone thresholds were 35, 50, 65 and 70 decibels at the respective 1000, 2000, 3000, and 4000 Hertz ranges.  The puretone threshold average was 48 in the right ear and 55 in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in both ears.  The examiner noted that the Veteran's hearing loss impacted the ordinary conditions of daily life.  He explained that the Veteran reported experiencing a hard time in noisy environments.  The examiner noted that the Veteran was able to follow conversations and answer questions easily when face-to-face in quiet at conversational levels and with no face-to-face cues.  With a topic that was known, the Veteran could easily follow the conversation in quiet, and even when switching topics he could follow the conversation.  The examiner noted that the hearing loss would interfere with word understanding in any type of competing noise.  The examiner explained that the Veteran might experience difficulty hearing spoken guidance, instructions, or comments from other workers when in noise, and might also have difficulty understanding telephone communication.  The examiner noted, however, that once the Veteran understood the topic at hand, the hearing loss should not interfere with completion of physical or sedentary work.

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI to the results of the November 2012 VA examination yields a numerical category designation of I for the right ear, and I for the left ear.  Entering the category designations for both ears into TABLE VII produces a disability percentage evaluation of 0 percent, under Diagnostic Code 6100.

Table VIA is not for application because the examination did not show that the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), or that his puretone threshold was 30 or lower at 1000 Hertz and 70 or more at 2000 Hertz.  See 38 C.F.R. §§  4.85(c), 4.86(a).

In sum, audiometric testing at the VA examinations consistently shows that the Veteran's bilateral hearing loss warrants no more than a schedular noncompensable evaluation.  There is simply no evidence to show that the Veteran meets the schedular rating criteria for a compensable rating.  Accordingly, a compensable rating on a schedular basis for bilateral hearing loss is not warranted.  See 38 U.S.C.A. § 5107(b).

Extraschedular consideration

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455. 

At his November 2012 examination, the Veteran described the impact of his hearing loss on daily activities as difficulty with hearing people.  At his August 2014 examination, the Veteran described the impact as causing him to experience a hard time hearing in noisy environments.  In other words, the functional impact on daily activities of the hearing loss disability is difficulty hearing.  Although the schedular criteria are tied to audiometric findings, those findings in turn are designed to describe the level of hearing loss, or decreased auditory acuity.  The Board finds that the rating criteria in fact encompass the Veteran's description of the symptoms of his hearing loss disability, and the fact that the criteria are written in terms of audiometric results does not in the least mean that the schedular criteria do not contemplate decreased auditory acuity, or, as the Veteran describes it, difficulty in hearing people in different environs.

The August 2014 examiner went into detail as to the effects of the hearing loss, noting that in quiet environs, the Veteran could follow conversations and answer questions easily without cues, but that in more noisy environs, the hearing loss would interfere with word understanding.  The examiner explained that in such environments, the Veteran likely would have difficulty with spoken guidance, instructions, or comments from other workers, and with telephone communication, but that this difficulty would diminish if the Veteran understood the topic at hand.

In other words, the Veteran's hearing loss makes it difficult to hear in noisy environments, and not as difficult to hear in quieter environments.  The Board finds that this effect, the decreased ability to hear in different environments, is what is being measured by the schedular criteria, and the Veteran has not actually described any significant impact of the hearing loss on his daily activities.  For example, he has not indicated that the increased inability to hear in noisy environments has affected him, his ability to socialize, his ability to work, or any other aspect of his activities.  The Board accordingly finds that the schedular criteria adequately contemplate the effects of the Veteran's bilateral hearing loss.  The Board points out that the provisions regarding extraschedular ratings are not intended to replace the schedular criteria simply because an appellant is not satisfied with the Secretary's determination of what evaluations are appropriate for those criteria.

The Board also finds that, even assuming that the schedular criteria do not contemplate all of the symptoms and effects of the bilateral hearing loss, the record does not show, and the Veteran does not claim that the bilateral hearing loss has resulted in any hospitalization or marked interference with employment, or otherwise presents an unusual exceptional or unusual disability picture.  The hearing loss results in difficulty hearing in different environments, but with no indication of any significant adverse impact on the Veteran from this effect.  The Board finds that the described impact is not even remotely unusual or exceptional.

Accordingly, as the first two steps outlined in Thun have not been met, this case does not present a situation where referral of the case for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).

Total Disability Rating Based on Individual Unemployability (TDIU)

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a TDIU due to service-connected disabilities.  In this case, VA treatment records reveal that the Veteran has been retired for years.  At no point throughout the appeal period has it been alleged or shown that the Veteran's bilateral hearing loss, and/or his service-connected disabilities, combined, causes him to be unable to secure and follow substantially gainful employment.  The Board consequently finds the matter of a TDIU has not been raised by the record, and is not before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


